Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 08/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,373,354 and 10,997,755 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicholas Drysdale Reg. No. 64840 on 08/29/2022. 
   
The following claims have been amended as follows: 

2.	(Currently Amended) A computer-implemented method for transforming hierarchical data into a radial graphical visualization, the method comprising:
	storing, at a computer, hierarchical data in a computer-implemented data structure, wherein the data structure includes:
		a plurality of data levels including a first level and a second level, wherein the second level is outward of the first level,
		a first plurality of nodes assigned to the first level, and
		a second plurality of nodes assigned to the second level, wherein each node of the second plurality of nodes is associated with a node of the first plurality of nodes;
	for each node of the first plurality of nodes without an associated node at the second plurality of nodes, adding a ghost node to the second plurality of nodes and associating the ghost node with the each node;
	counting, at the computer, a number of the second plurality of nodes including any ghost nodes in the second plurality of nodes;
	determining, at the computer, angular positions for the second plurality of nodes according to the number of the second plurality of nodes and a metric;
	determining, at the computer, a corresponding angular position for each node of the first plurality of nodes based on the angular positions of the nodes of the second plurality of nodes associated with the each node; and
	generating, at the computer, the radial graphical visualization by plotting a radial view based on the angular positions of the first plurality of nodes and the angular positions of the second plurality of nodes.

12.	(Currently Amended) A non-transitory computer-readable medium comprising processor-executable instructions, the instructions including:
	storing hierarchical data in a computer-implemented data structure, wherein the data structure includes:
		a plurality of data levels including a first level and a second level, wherein the second level is outward of the first level,
		a first plurality of nodes assigned to the first level, and
		a second plurality of nodes assigned to the second level, wherein each node of the second plurality of nodes is associated with a node of the first plurality of nodes;
	for each node of the first plurality of nodes without an associated node at the second plurality of nodes, adding a ghost node to the second plurality of nodes and associating the ghost node with the each node;
	counting a number of the second plurality of nodes including any ghost nodes in the second plurality of nodes;
	determining angular positions for the second plurality of nodes according to the number of the second plurality of nodes and a metric;
	determining a corresponding angular position for each node of the first plurality of nodes based on the angular positions of the nodes of the second plurality of nodes associated with the each node; and
	generating a radial graphical visualization for display by plotting a radial view based on the angular positions of the first plurality of nodes and the angular positions of the second plurality of nodes.

The following is the examiners reasons for allowance:

In addition to the remarks filed 06/27/2022, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 2 and 12 when taken in the context of the claims as a whole.  Specifically, the combination of storing, at a computer, hierarchical data in a computer-implemented data structure, wherein the data structure includes a plurality of data levels including a first level and a second level, wherein the second level is outward of the first level,
a first plurality of nodes assigned to the first level, and a second plurality of nodes assigned to the second level, wherein each node of the second plurality of nodes is associated with a node of the first plurality of nodes, for each node of the first plurality of nodes without an associated node at the second plurality of nodes, adding a ghost node to the second plurality of nodes and associating the ghost node with the each node, counting, at the computer, a number of the second plurality of nodes including any ghost nodes in the second plurality of nodes, determining, at the computer, angular positions for the second plurality of nodes according to the number of the second plurality of nodes and a metric, determining, at the computer, a corresponding angular position for each node of the first plurality of nodes based on the angular positions of the nodes of the second plurality of nodes associated with the each node and generating, at the computer, the radial graphical visualization by plotting a radial view based on the angular positions of the first plurality of nodes and the angular positions of the second plurality of nodes.
At best the prior arts of record, specifically, Tachibana et al. (US 6219053 B1 hereinafter Tachibana) teaches hierarchical levels with nodes that are associated (see Fig. 4 and Col. 6 Ln 14-45). Tachibana further teaches computes angle according to the number of nodes (see Col. 8 ln. 43-52 and Col. 9 ln 1-19). Jebara et al. (US 20140129320 A1 hereinafter Jebara) teaches dummy nodes added to a graph (see ¶65 and ¶230). Molesky et al. (US 20130113820 A1) teaches angular coordinate and radial coordinate to randomly distribute the nodes within the region defined by the sector boundaries (see ¶58)
Newly cited art Perttunen (US 7046248 B1) teaches setting angles and summing angles for root (col. 6 ln. 56-61). Bandt-Horn (US 9007302 B1) teaches calculating sibling node angles and sorting metrics (col. 24 ln 45-67)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 2 and 12 as a whole. 
Thus, claims 2 and 12 are allowed over the prior art of record.
Claims 3-11 and 13-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks recited on 06/27/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143